UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-1741


ERICK ALDAIR PORTILLO-SANCHEZ,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: March 30, 2017                                         Decided: March 9, 2018


Before GREGORY, Chief Judge, and DIAZ and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville, Maryland, for
Petitioner. Benjamin C. Mizer, Principal Deputy Assistant Attorney General, Jessie M.
Bless, Senior Litigation Counsel, Colette J. Winston, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Erick Aldair Portillo-Sanchez, a native and citizen of El Salvador, petitions for

review of an order of the Board of Immigration Appeals (Board) dismissing his appeal

from the Immigration Judge’s denial of his requests for asylum, withholding of removal

and protection under the Convention Against Torture. We have thoroughly reviewed the

record and Portillo-Sanchez’s claims and conclude that the record evidence does not

compel a ruling contrary to any of the agency’s factual findings, see 8 U.S.C.

§ 1252(b)(4)(B)(2012), and that substantial evidence supports the Board’s decision. See

INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992). Accordingly, we deny the petition for

the reasons stated by the Board. See In re Portillo-Sanchez (B.I.A. June 7, 2016). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                  PETITION DENIED




                                          2